Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/21/2020 has been entered. Claims 1-8 are pending.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bechenheimer et al. (20070083460) in view of de Boer et al. (20140143041). 
As per claims 1, 5,
Bechenheimer discloses a computerized method of facilitating at least one purchase over at least one network between at least one buyer and at least one seller, comprising:
the at least one computer utilizing the personal information to assign at least one account identifier to the at least one buyer, the at least one account identifier not including the name of the at least one buyer (par 41, 45);
the at least one computer allowing the at least one buyer to use the at least one account identifier to process payment using signals over the at least one network for the at least one purchase from the at least one seller, such that the buyer does not need to provide the name of the at least one buyer and the at least one seller does not require and does not obtain the name of the at least one buyer (par 37, 45, 46, 56) Bechenheimer discloses a user name in order to provide anonymity to a shopper when completing a transaction.
When registering, the applying Member must provide relevant personal identity information to the Identity Protection System which includes, but is not limited to, the person's name, billing address, email address, shipping address, telephone number and credit card account information. Once registered, the new Member is assigned a user name and password. The Identity Protection System secures the member's personal identity information and stores this information at one or more highly secure data storage locations.(Par 56)
Bechenheimer does not explicitly disclose:

the at least one computer crediting the at least one buyer with at least one reward for using the at least one account identifier if the at least one buyer utilizes the at least one account identifier to make the at least one purchase.
However, de Boer discloses:
at least one computer storing signals representing a name and other personal information from the at least one buyer and at least one cash account of the at least one buyer, and at least one credit account of the at least one buyer (par 38, 39, 74) de Boer discloses a consumer interacting with a systems that allows said consumer to make purchases with a debit card (applicant’s cash account) and credit card (applicant’s credit account).
the at least one computer crediting the at least one buyer with at least one reward for using the at least one account identifier if the at least one buyer utilizes the at least one account identifier to make the at least one purchase (par 58).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add de Boer’s at least one computer storing signals representing a name and other personal information from the at least one buyer and at least one cash account of the at least one buyer, and at least one credit account of the at least one buyer; the at least one computer crediting the at least one buyer with at least one reward for using the at least one account identifier if the at least one buyer utilizes the at least one account identifier to make the at least one purchase to Bechenheimer’s 
As per claims 2, 6,
Bechenheimer discloses the at least one computer forwarding and/or making available the confirmation to the at least one buyer (par 97).
De Boer further discloses:
the at least one computer receiving confirmation of the at least one purchase (claim 22).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date to add de Boer’s the at least one computer receiving confirmation of the at least one purchase to Bechenheimer’s computerized method of facilitating at least one purchase over at least one network between at least one buyer and at least one seller. One would be motivated to do this in order to associate a merchant service establishment code with a reward code to facilitate awarding a merchant proprietor based on consumer spending habits with the participating merchant.
	As per claims 3, 7,
	Bechenheimer discloses the at least one buyer is only required by the at least one computer to provide the personal information once, but is allowed to utilize the at least one account identifier multiple times (par 112).
As per claims 4, 8,

address information; email address information; phone number information; or financial information; or any combination thereof (par 112).
	
Response to Arguments
Applicant's arguments filed 4/21/2020 have been fully considered but they are not persuasive. Applicant has amended claim 1 and argues “Applicant has amended Claim 1 to comprise the following limitations: ‘at least one computer storing signals representing a name and other personal information from the at least one buyer, and at least one cash account of the at least one buyer, and at least one credit account of the at least one buyer.’ Applicant submits that Bechenheimer nor de Boer, considered either separately or in combination, teach these limitations, and that Claim 1 is thus patentable over these references for at least this reason.” Examiner notes that Boer discloses:
Consumer enrollment data may comprise any of the following: name; address; date of birth; social security number; email address; gender;
a purchaser may use any of multiple payment vehicles (such as cash, check, charge card, credit card, debit card, MasterCard.RTM., Visa.RTM., and/or the American Express.RTM.

Hence, examiner asserts that de Boer reads on applicant claimed invention as presented in the current amendment.
Response to Arguments
Applicant's arguments filed 4/21/2020 have been fully considered but they are not persuasive. Applicant argues in regards to the filed amendments that  “Bechenheimer nor de Boer, considered either separately or in combination, teach at least one computer storing signals representing a name and other personal information from the at least one buyer and at least one cash account of the at least one buyer, and at least one credit account of the at least one buyer” the reference de Boer, discloses at par 38, 39 and 74 a consumer interacting with a systems that allows said consumer to make purchases with a debit card (applicant’s cash account) and credit card (applicant’s credit account). Hence, the Bechenheimer and de Boer combination teaches the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ALVIN L BROWN/           Primary Examiner, Art Unit 3682